GILLETTE, P. J.,
concurring.
I join in the opinion of the court, save for its treatment of the removal of the yellow coat and the portable television from the back seat by the officers. In my view, this action was too intrusive to be characterized as "inventory search” and, had nothing else occurred thereafter, I would hold that seizure to be unlawful. See, e.g., State v. Weeks, 29 Or App 351, 563 P2d 760 (1977).
However, something else did occur: the inventory of the trunk. Because, as the court’s opinion demonstrates, the inventory of the trunk and the resulting seizure of clothing from it were proper under the peculiar facts of this case, I believe that seizure of the items from the back seat would have inevitably (and properly) occurred thereafter.
I concur.